Citation Nr: 9908633	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a scar on the dorsum of the left wrist due to laceration and 
removal of glass fragment (minor).  

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to a compensable evaluation for recurrent 
lipoma of the abdominal wall and right thorax. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1972 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal originally included entitlement to a 
compensable evaluation for his scar of the left wrist.  The 
evaluation for this disability was increased to 10 percent in 
an August 1998 rating decision, and the veteran was informed 
that this constituted a full grant of benefits sought on 
appeal.  However, a veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, as the veteran has not expressed 
satisfaction with the 10 percent evaluation or otherwise 
withdrawn his appeal, this issue is also for consideration by 
the Board.


FINDINGS OF FACT

1.  The veteran's scar on the dorsum of the left wrist due to 
laceration and removal of glass fragment is productive of 
pain and slight loss of sensation, but the function of the 
left wrist and hand remains complete, without loss of 
strength, neurologic deficit, or loss of range of motion.  

2.  The veteran's hemorrhoids are productive of no more than 
mild to moderate symptomatology.

3.  The veteran's lipoma is productive of no more than slight 
disfigurement, without evidence of being poorly nourished or 
having repeated ulceration, tenderness, or pain, and without 
more than slight exfoliation, exudation, or itching.  

4.  The scar on the dorsum of the left wrist, hemorrhoids, 
and recurrent lipoma of the abdominal wall and right thorax 
have rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a scar on the dorsum of the left wrist due to laceration 
and removal of glass fragment have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
4.118, Diagnostic Codes 5214, 5215, 7803, 7804, 7805 (1998).  

2.  The criteria for a compensable evaluation for internal 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, Diagnostic Code 7336 
(1998). 

3.  The criteria for a compensable evaluation for recurrent 
lipoma of the abdominal wall and right thorax have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7806, and 7819 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).




Scar

The record indicates that entitlement to service connection 
for a scar of the dorsum of the left wrist was established in 
an October 1988 rating decision.  A zero percent evaluation 
was assigned for this disability.  The zero percent 
evaluation remained in effect until it was increased to the 
current 10 percent evaluation in an August 1998 rating 
decision.  

The veteran's scar of the left wrist is evaluated under the 
rating code for scars that are superficial, tender, and 
painful on objective demonstration.  A 10 percent evaluation 
is warranted for such scars.  38 C.F.R. § 4.118, Code 7804.  
Scars that are superficial, poorly nourished, with repeated 
ulceration are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Code 7803.  Scars can also be rated on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Code 7805.  Limitation of motion of the wrist so 
that dorsiflexion is less than 15 degrees, or so that palmar 
flexion is limited in line with forearm are each evaluated as 
10 percent disabling.  38 C.F.R. § 4.71a, Codes 5215.  
Ankylosis of the wrist in 20 degrees to 30 degrees of 
dorsiflexion warrants a 30 percent evaluation for the major 
arm, and a 20 percent evaluation for the minor arm.  
38 C.F.R. § 4.71a, Code 5214.  

The veteran was afforded a VA examination in May 1998.  He 
was noted to have cut his wrist on a glass table in 1994, and 
to have had the wound sutured.  He continued to have pain, 
and eventually additional glass was removed.  The veteran 
obtained a good result with the scar, although he still 
complained of pain on the dorsal aspect of his left hand that 
radiated up the lateral aspect of his left forearm.  On 
examination, the veteran had a two and a half inch incision 
on the dorsal aspect of the left wrist.  The incision was 
well-healed, and there was no tenderness of the scar or 
keloid formation.  He stated that he had tenderness and pain 
over the dorsal aspect of the left hand which radiated up the 
lateral aspect of the left forearm.  He did not have any 
functional defect in the use of the wrist, but he had 
discomfort and pain in the back of his wrist.  

The final diagnoses included laceration of the wrist with a 
two and one half inch scar on the dorsal aspect, with stated 
tenderness in the scar and tenderness in the dorsal aspect of 
the hand which radiated up the lateral aspect of the left 
forearm.  An X-ray study conducted at this time was negative 
for a foreign body or fracture.  

The veteran also underwent a VA neurologic examination in May 
1998.  He complained of numbness over the dorsum of the wrist 
as well as pain.  He stated that when he made a strong fist 
or had to lift things, he would have pain that radiated up 
the dorsum of the forearm.  On examination, the motor 
examination was normal.  The individual muscles of the left 
arm and hand were normal without atrophy or fasciculations.  
The hand grip was normal.  There was evidence of a scar over 
the dorsum of the wrist, with some slightly diminished pin 
over the region.  There was a good range of motion of the 
wrist, and reflexes were normal throughout.  The diagnosis 
was pain over the left wrist, over a scar region.  The 
examiner stated that the veteran most likely had a 
superficial neuralgia causing a localized numbness and 
discomfort to the area.  The remainder of the sensory, motor, 
and reflex function was completely normal.  There was no 
evidence of loss of motor strength or range of motion of the 
wrist, or any sensory abnormalities other than over the scar 
site.  

The Board is unable to find that an evaluation in excess of 
10 percent is warranted for the veteran's scar of the left 
wrist.  He is already in receipt of a 10 percent evaluation 
for this disability, which is the highest evaluation 
available under the rating codes for superficial and painful 
scars, and for superficial and poorly nourished scars.  
38 C.F.R. § 4.118, Codes 7803, 7804.  The 10 percent rating 
is also the highest evaluation available under the rating 
code for limitation of motion.  38 C.F.R. § 4.71a, Code 5215.  

The VA examinations found that the veteran contains 
completely normal function of the hand and wrist, with no 
neurologic deficits, and no loss of strength.  There was no 
limitation of motion of the wrist, so the rating codes for 
ankylosis are not applicable.  38 C.F.R. § 4.71a, Code 5214.  

These symptoms do not more nearly resemble those required for 
the next highest evaluation under any of the applicable 
rating codes.  Therefore, entitlement to an evaluation 
greater than 10 percent for the veteran's scar of the left 
wrist is not merited.  

Hemorrhoids

The veteran contends that the zero percent evaluation 
assigned to his service connected hemorrhoids is insufficient 
to reflect their true level of severity.  He argues that this 
disability is very painful, and that he deserves compensation 
for this pain.  

The record shows that entitlement to service connection for 
internal hemorrhoids was established in an October 1988 
rating decision.  A zero percent evaluation was assigned for 
this disability, which currently remains in effect.  

External or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures are evaluated as 20 
percent disabling.  Hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences are evaluated as 10 percent disabling.  
Mild or moderate hemorrhoids are evaluated as zero percent 
disabling.  38 C.F.R. § 4.114, Code 7336.

VA treatment records show that the veteran was seen for 
rectal itching in June 1994.  On examination, the veteran had 
external hemorrhoids that were tender.  He was hemocult 
negative.  The assessment included external hemorrhoids.  

The veteran was afforded a VA examination in May 1998.  He 
stated that he developed rectal pain and bleeding in 1985.  
He was diagnosed as having hemorrhoids, and treated with 
rectal ointment and warm sitz baths.  His problem was 
controlled with medical management.  

On examination, the veteran had hemorrhoids, grade I.  His 
sphincter tone was normal.  There was no abnormality in the 
wall of the bowel.  The occult blood study was negative.  The 
final diagnosis was hemorrhoids, Grade I, symptoms controlled 
with medical management.  

The Board finds that entitlement to a higher evaluation for 
the veteran's hemorrhoids is not warranted.  There is no 
evidence of large or thrombotic, irreducible hemorrhoids, 
excessive redundant tissue, or frequent recurrences.  The 
medical evidence shows that the veteran has been treated on 
one occasion for itching, and the current evidence shows that 
his symptoms are controlled with medical management.  
Therefore, the veteran's hemorrhoids may not be described as 
worse than mild to moderate, and a higher rating is not 
warranted.  His disability does not more nearly resemble the 
symptomatology of the next highest evaluation.  38 C.F.R. 
§ 4.7.  

Lipoma

Entitlement to service connection for recurrent lipoma of the 
abdominal wall and right thorax was established in an October 
1988 rating decision.  A zero percent evaluation was assigned 
for this disability, which currently remains in effect. 

The veteran's lipoma is evaluated under the rating code for 
benign new growths of the skin.  This disability is to be 
evaluated under the rating codes for scars.  In addition, 
they may also be evaluated under the rating code for eczema.  
38 C.F.R. § 4.118, Code 7819.  

Disfiguring scars of the head, face, or neck that are 
complete or with exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement are evaluated as 50 percent disabling.  Severe 
scars, especially those that produce a marked and unsightly 
deformity of the eyelids, lips, or auricles are evaluated as 
30 percent disabling.  Moderate, disfiguring scars are 
evaluated as 10 percent disabling.  Those productive of 
slight disfigurement are evaluated as zero percent disabling.  
38 C.F.R. § 4.118, Code 7800.  

As noted above, a 10 percent evaluation may also be assigned 
for scars that are superficial, poorly nourished, and with 
repeated ulceration, or those that are superficial, tender, 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Codes 7803, 7804.  

Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant is evaluated as 50 percent disabling.  
When there is exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
warranted.  For exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
rating is warranted.  A zero percent rating is assigned for 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  38 C.F.R. § 4.118, Code 
7806.  

The veteran was afforded a VA examination of his skin in May 
1997.  He stated that he developed a lipoma on his abdominal 
wall in 1976.  He had several of them removed in 1982, but 
had since developed some more.  He stated that he sometimes 
felt some stinging pain, but that they did not otherwise 
bother him.  The impression included multiple lipomas on the 
abdominal wall and lower rib cages, which were described as 
surgical disease.  

The veteran underwent an additional VA examination in May 
1998.  He noted that a lipoma had been removed from the left 
upper portion of the abdomen and also from the left thorax 
with good results.  There was no tenderness of the skin, and 
no recurrence of the lipoma, although he did state that he 
had other lipomas in the area.  On examination, there was a 
one inch incision on the left thorax anteriorly and a one 
inch incision in the skin below the rib cage in the left 
upper quadrant where the lipomas had been removed.  There 
were no recurrent lesions present.  There was no tenderness 
of the skin, and no problems associated with this procedure.  
The final diagnoses included lipomas removed from the left 
upper thorax and left upper abdominal wall, well healed, with 
no recurrence.  

The Board finds that a higher evaluation for the veteran's 
service connected lipoma is not warranted.  The current 
medical evidence shows that the lipomas have been removed, 
and that there are no current problems and no recurrent 
lesions.  There is no evidence of exfoliation, exudation, or 
itching.  The lipomas did not involve an exposed area, and 
are productive of no more than slight disfigurement.  There 
is no evidence that the resulting scars are poorly nourished, 
have repeated ulceration, are tender, or are painful on 
objective demonstration.  38 C.F.R. § 4.118, Codes 7800, 
7803, 7804, 7806, and 7819 (1998).  

The May 1993 VA examination described this disability as well 
healed and without recurrence.  Therefore, entitlement to a 
compensable rating for recurrent lipoma of the abdominal wall 
and right thorax is not warranted.  The residuals of his 
lipoma do not more nearly resemble that required for the next 
highest evaluation under any of the applicable rating codes.  
38 C.F.R. § 4.7.  

Additional Matters

As to the scar on the dorsum of the left wrist, hemorrhoids, 
and recurrent lipoma of the abdominal wall and right thorax, 
the Board notes that none of these disabilities has rendered 
the veteran's disability picture unusual or exceptional in 
nature.  They have not been shown to markedly interfere with 
employment or require frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding referral of the case to the Director of 
the VA Compensation and Pension Service for consideration of 
an increased evaluation on an extraschedular basis.  
38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
scar on the dorsum of the left wrist due to laceration and 
removal of glass fragment is denied. 

Entitlement to a compensable evaluation for hemorrhoids is 
denied. 

Entitlement to a compensable evaluation for recurrent lipoma 
of the abdominal wall and right thorax is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

